Case 1:19-cv-05329-AT Document 33 Filed 08/04/21 Page 1 of1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
ORANEFO OKOLO, as Assignee of ST. DOC #
LUKE’S HOSPITAL CONSORTIUM, DATE FILED: __ 8/4/2021 __

Plaintiff,

-against- 19 Civ. 5329 (AT)

CROSS RIVER STATE GOVERNMENT, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

On April 17, 2021, Plaintiff filed an amended complaint in the above-captioned matter.
ECF No. 29. On April 27, 2021, Plaintiff sought service of process upon Defendant through the
Clerk of Court, in accordance with the provisions of the Foreign Sovereign Immunities Act, 28
U.S.C. § 1608. ECF No. 31. On April 29, 2021, the Clerk of Court filed a certificate of mailing
indicating that she had served the head of the ministry of foreign affairs, pursuant to 28 U.S.C
§ 1608(a)(3). ECF No. 32.

Accordingly, by August 12, 2021, if service has not been completed, Plaintiff shall file a
status letter on the docket apprising the Court on the current status of service.

SO ORDERED.

Dated: August 4, 2021

New York, New York }-

ANALISA TORRES
United States District Judge

 
